Citation Nr: 1214030	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  98-19 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Veteran's case comes before the Board from the VA Regional Office in Atlanta, Georgia (RO).  This case was remanded by the Board in December 2007 for additional development.

In a June 2010 decision, the Board denied the claim of entitlement to an initial rating in excess of 50 percent for a psychiatric disorder.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims.  Pursuant to a June 2011 Joint Motion for Partial Remand, the Court vacated the Board decision with respect to the denial of an initial rating in excess of 50 percent for a psychiatric disability, and remanded that issue for readjudication consistent with the Joint Motion.


FINDINGS OF FACT

1.  The medical evidence of record shows that, for the period from December 3, 1997, to December 20, 2002, the Veteran's psychiatric disability was manifested by sleep impairment, avoidance behavior, hypervigilance, panic attacks, impaired impulse control, a flattened affect, mild memory impairment, social isolation, flashbacks, depression, and difficulty in establishing and maintaining effective work and social relationships.

2.  The medical evidence of record shows that, for the period on and after December 21, 2002, the Veteran's psychiatric disability was manifested by sleep impairment, avoidance behavior, hypervigilance, panic attacks, impaired impulse control, a flattened affect, mild memory impairment, social isolation, flashbacks, depression, suicidal ideation, neglect of personal appearance and hygiene, difficulty in establishing and maintaining effective social relationships, and difficulty trying to maintain employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a psychiatric disability, for the period from December 3, 1997 to December 20, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2011).

2.  The criteria for a 70 percent rating, but not higher, for a psychiatric disability, for the period on and after December 21, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2003, February 2008, May 2009, and September 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's psychiatric disability claim is based on the assignment of an initial rating following an initial award of service connection for a psychiatric disability.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for posttraumatic stress disorder was granted by an August 1999 rating decision and a 30 percent rating was assigned, effective December 3, 1997.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Subsequently, a January 2005 rating decision recharacterized the disability as posttraumatic stress disorder, with gastrointestinal symptoms of abdominal/retrosternal pain, and globus hystericus and assigned a 50 percent rating, effective December 3, 1997.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

On March 1999 VA psychiatric examination, the Veteran reported symptoms of sleeplessness, nightmares, avoidance of crowds, being extremely cautious of his surroundings, panic attacks, and having an explosive temper.  He felt guilt over his actions in the Vietnam War and had frequent memories of what occurred there.  He reported that shortly after his separation from service in 1976, he was hospitalized for a suicide attempt.  With regard to his employment history, he reported that he was working as an auditor at VA, and had held three jobs since separation from service.  With regard to his social history, he reported that he had been married three times and was living with his wife and son.  He stopped using alcohol and drugs in 1984.  He did not have any close friends.

Mental status examination revealed that he was neatly dressed and groomed, was cooperative, alert, and oriented to his surroundings.  His mood was depressed and his affect was congruent.  He had sleep disturbances and flashbacks.  He had suicidal thoughts with no suicidal plans.  There was no obsessive behavior, hallucinations, or homicidal thoughts.  He had adequate impulse control, and fair judgment and insight.  Based upon the examination and review of the claims file, the examiner diagnosed the Veteran with chronic posttraumatic stress disorder (PTSD).  A GAF score of 55 was assigned which was applicable for the previous year.

In January 2000, the Veteran's wife submitted a lengthy statement regarding the Veteran's psychiatric disability.  She stated that the Veteran's psychiatric disability interfered with his ability to enjoy his work and get along with his managers.  He had no close friends, only acquaintances.  The one friend he had was also a Vietnam veteran.  She stated that they rarely went out in crowds, and that when they did, the Veteran insisted on sitting near the door and examining the room.  He was extremely startled by fireworks, and relived a war experience upon hearing them.  The Veteran had trouble sleeping and grabbed his shotgun whenever the dogs barked.  He required advance planning for any event outside of his normal routine.  The Veteran frequently lost his temper, and was stricken with fear and anxiety when a Vietnam memory was triggered.

In February 2000, the Veteran stated that his psychiatric disability had affected his ability to finish college, thereby hurting his employment potential.  His psychiatric disability symptoms affected the jobs that he might have applied for due to his trouble being around large groups and in unfamiliar surroundings.  The symptoms had impacted his ability to sleep, make friends, or have a social life.

VA treatment records show that, from January 2000 to March 2000, the Veteran experienced an exacerbation of psychiatric symptoms after contacting men in his platoon via the internet.  He was having thoughts of suicide.  The Veteran was prescribed medication in addition to his anti-depressant medication and it was recommended that he complete only light work and stay away from the internet.  He continued to have guilty ruminations over contacting the men in his platoon until he was able to lock the thoughts away.

VA treatment records beginning in July 2000 show that the Veteran's depressive symptoms had improved with medication.  He attended group therapy sessions and individual psychotherapy.  The Veteran had trouble sleeping but did not want to take sleep medication because he wanted to be on guard for intruders.  He had chronic nightmares and his avoidance of crowds had worsened.  In January 2002, the Veteran reported feeling increasingly angry towards his boss at work.  He was afraid of becoming violent and his lack of sleep made him excessively sleepy during the day.  The records stated that the Veteran had a distortion in thinking, in that he thought that if he quit his job, he would die.  The reports also discussed that the Veteran's hypervigilance could cause him harm in the civilian world, such as by causing a car accident.  A July 2002 treatment record shows that a GAF score of 50 was assigned.  Another July 2002 treatment records shows a GAF score of 55.  It was noted that the Veteran was suffering from hypervigilance, depression related to the death of his dog, and irritability and anger towards his boss.

In November 2002, the Veteran's wife submitted a statement reporting that the Veteran was increasingly withdrawn from her and their child.  She provided examples in the previous years in which the Veteran was overly and inappropriately aggressive towards others, including confronting a stranger about the way that the stranger had spoken to his child.

A November 2002 private psychiatric record shows that the Veteran was sensitive, withdrawn, and worried.  He was dressed neatly, but appeared agitated and anxious.  His judgment was poor, but his insight was fair.  A GAF score of 60 was assigned.

A January 2003 private record shows that the Veteran had decided to stop working.  He was counseled to consider volunteer work.

In an April 2003 psychological evaluation for the Social Security Administration, the Veteran reported that he barely slept at night.  He reported generally feeling fatigued and having a poor appetite.  At times, the Veteran felt hopeless or helpless.  He felt anxious and had panic attacks.  He had recurring nightmares and flashbacks of Vietnam.

With regard to his social history, the Veteran reported that he was currently meeting with his psychologist on a weekly basis, and with his psychiatrist once a month to adjust his medications.  He stated that he tried to fill his days with some activities, such as surfing the internet or rearranging the shed.  He also liked riding his motorcycle.  The Veteran was able to look over the finances, but his wife took care of most other tasks.  With regard to his employment history, the Veteran reported that he was forced to retire from his federal government position after thirty years of service, but two years prior to access to full retirement benefits.  He reported having significant trouble getting along with his supervisor, with thoughts of harming him over the years.  The Veteran had significant sleep problems which impacted his ability to function, and he had frequently called in sick because he could not sleep.  He felt angry that he was forced to retire early.  The Veteran stated that his position had worked for him only because he did not have to work closely with others.

Based upon the above evaluation and review of the claims file, the examiner diagnosed the Veteran with chronic PTSD, and recurrent severe major depressive disorder.  A GAF score of 50 was assigned.  The examiner stated that the Veteran's ability to function was limited by his mental health condition.  His condition was considered chronic, and the prognosis was poor.  Stressors would most likely exacerbate his symptoms.  The examiner stated that the Veteran was likely to have difficulty interacting with coworkers, supervisors, and the public.

VA treatment records show that, in September 2003, the Veteran was no longer employed.  He felt some anger over that decision.  He enjoyed being at home with his child who was home-schooled.  A GAF score of 55 was assigned.

Private treatment records dated from December 2003 show recurrent ruminations of episodes from Vietnam.  The Veteran continued to have trouble with isolating himself, and with leaving the home.  He did not feel like his life was worth living, but lived for his son.  On follow-up, he had a positive response to a new medication for controlling his anger.

VA treatment records show that, in May 2004, the Veteran reported no current suicidal ideations within the previous month.  He appeared calm, cooperative, and his speech was normal.  His mood was "ok," but his affect was constricted.  A GAF score of 55 was assigned.

In a July 2004 VA psychiatric examination, the Veteran reported that any noise at night caused him to get up and check the security of his home.  With regard to his social history, the Veteran reported that he was distant from his mother and siblings.  He preferred to isolate himself from others because of his temper and reported that he had lost faith in others.  The Veteran stated that he felt the same as when he was working.  He spent his time working on his motorcycle and going for rides.  The Veteran stated that after he left his job, he did not think about working anymore.  He reported that his wife worked and he helped with chores and yard work.  The Veteran spent a lot of time with his son and he had one close friend who was also a Vietnam veteran.  With regard to his employment history, the Veteran reported that he had been promoted a number of times in his previous jobs.  He stated that he began to have trouble with his boss after he reported his boss for acting unethically.  The Veteran reported that he was subsequently suspended from employment and removed from his position.

On mental status examination, he appeared casually dressed and pleasant, with a restricted affect.  He was oriented and coherent.  The Veteran's thought process was linear without any psychotic content.  He had flashbacks of Vietnam, but was not having nightmares.  He did not have any suicidal or homicidal ideation.  Based upon the examination, a diagnosis of chronic moderate PTSD was given.  There did not appear to be a change in the Veteran's symptoms since his last examination.  His main social impairment was his mood disorder and difficulty establishing and maintaining relationships.  He had no occupational impairment.  A GAF score of 53 was assigned.

In a July 2005 VA psychiatric examination, the Veteran reported that he was not doing very well.  He explained that he felt a lot of anger and could not sleep.  The Veteran reported that it was easier for him to sleep during the day when he felt safer.  He reported that it did not take much for him to get angry.  The Veteran reported that he had experienced several confrontations, including once when he witnessed a man being rough with a child and once when a man was being verbally abusive with a teenager.  He reported that he did not trust people and felt betrayed.  The Veteran reported having nightmares several times a month and awakening with his heart pounding.  He was taking a variety of medication for his depression and to control his anger.

With regard to his legal history, the Veteran reported that he had been arrested twice, once for not paying child support to his ex-wife, and once for a threat to her daughter.  With regard to his social history, the Veteran reported that he and his wife got along fairly well and had been married for twenty-five years.  He spent his time reading, watching television, and doing yard work on his seven acre property.  The Veteran also played board games with his son and taught him how to fish.  He listened to music and played guitar.  He did not like to leave his property and only had one friend.

On mental status examination, the Veteran appeared casually groomed and dressed.  He was fairly cooperative, but at times gave the examiner a blank stare prior to answering a question.  The Veteran's answers were somewhat deliberate and slow in response.  There was no flight of ideas and his speech and affect were appropriate.  He was fairly comfortable and relaxed during the examination, with no overt psychotic distortion in thinking or perception.  His judgment and insight were fair.  Based upon the examination and a review of the claims file, the examiner diagnosed the Veteran with chronic PTSD.  A GAF score of 50 was assigned.

Private treatment records dated in July 2005 show that the Veteran became so enraged that he threw glasses at his wife.  He felt so badly about the incident that he could not sleep and had thoughts of suicide.  The Veteran was counseled as to anger management and the causes of anger, and his medications were adjusted.  On follow-up examination, he was feeling better about his anger control.  A GAF score of 45 was assigned.

VA treatment records show that, in March 2006, the Veteran was reported to be more stable and less irritable since the new medication regime.  He only slept two to three hours per night and had low energy and memory difficulties.  His PTSD symptoms included isolating behavior and hypervigilance.  He was alert and oriented to his surroundings.  The Veteran's behavior was appropriate and cooperative, and his mood was dysthymic.  A GAF score of 60 was assigned at the time and since January 2006.

In October 2006, the Veteran's wife submitted a statement reporting that they moved in 2004 because the stress of living in a developing area was too much for the Veteran.  She stated that it was difficult to be married to him because of his temper and withdrawal.  She stated that the Veteran barely talked to anyone but herself and their son.

Private psychiatric treatment records dated in September 2006 show that the Veteran was angry, irritable, confused, and distractible.  He was assigned a GAF score of 45.

In March 2007, the Veteran's private psychiatrist stated that the Veteran's GAF score was more appropriate as a 40.  The psychiatrist stated that the severity of the Veteran's PTSD prevented him from working.

In a July 2009 VA psychiatric examination, the Veteran stated that his psychiatric symptoms had increased in severity.  He reported feeling increasingly bitter and angry.  The Veteran reported that he had moved to northern Georgia in order to be in the middle of nowhere.  He also reported that he had moved because he had been having trouble with his neighbors and did not want to be around other people.  The Veteran tried to avoid taking his psychiatric symptoms out on his family.  He felt guilt over his experiences in Vietnam and had occasional nightmares about Vietnam.  The Veteran avoided stimuli that would trigger memories of Vietnam.  He felt that he was constantly on guard and took a pistol with him when he left the house.  The Veteran slept in a recliner in the living room and stated that if it were not for his wife and son, he would not have a reason to live.  He reported that suicide was in the back of his mind, but was not an active thought.  The Veteran reported that he had never hit his wife or son, but had hit inanimate objects due to anger.  With regard to his social history, the Veteran reported that he was currently able to see people only when he wanted to, which made him feel calm.  He spent his time maintaining his land, watching movies, and listening to music.  The Veteran reported that he had lost interest in reading.  He stated that he was distant from his wife and son, but that he loved them and tried not to damage his relationship with them.

Mental status examination revealed that the Veteran appeared calm and cooperative.  He had good responses to questions and was dressed and groomed appropriately.  He stated that sometimes he neglected his personal hygiene for a few days, but his wife reminded him to bathe.  The Veteran was calm during the interview and made good eye contact.  His affect was somewhat flat and he stated that he had taken Xanax out of anxiety over the interview.  The Veteran reported some passive suicidal ideation.  His thought process was coherent, but he had some recent short-term memory deficits.  Based upon the examination and review of the claims file, the diagnosis was chronic PTSD.  A GAF score of 41 was assigned.  The examiner stated that the Veteran's PTSD severely interfered with his social relationships, despite treatment.  He had not attempted to work since his retirement upon the advice of his psychiatrist.  The examiner felt that it would be difficult for the Veteran to tolerate the stress of full-time employment.  In reviewing the claims file, the examiner noted that the Veteran had been assigned GAF scores of 45 with one of 60 by his private psychiatrist within the past few years.

In March 2010, the Veteran's wife submitted a lengthy statement indicating that the Veteran's appearance would not be appropriate if she did not remind him to groom himself.  She stated that his short- and long-term memory were impaired, and that she had to remind him to complete tasks and take his medication.  She stated that the Veteran was highly anti-social, and preferred to isolate himself.

The Schedule provides that assignment of a 50 percent rating is warranted for a psychiatric disability with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for a psychiatric disability with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent rating is warranted for a psychiatric disability with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).

From December 3, 1997 to December 20, 2002

The medical evidence of record shows that, for the period from December 3, 1997 to December 20, 2002, the Veteran's psychiatric disability was manifested by sleep impairment, avoidance behavior, hypervigilance, panic attacks, impaired impulse control, a flattened affect, mild memory impairment, social isolation, flashbacks, depression, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that those symptoms do not meet the criteria for a higher disability rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Codes 9411 (2011).  The majority of the Veteran's symptoms are specifically enumerated by the exemplary symptoms listed under the criteria for a 50 percent rating or less, such as depressed mood, anxiety, chronic sleep impairment, panic attacks more than once a week, disturbances of motivation or mood, and impairment of short and long term memory.  The evidence of record does not show that, for the period from December 3, 1997 to December 20, 2002, the Veteran exhibited suicidal ideation; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; or a total inability to establish and maintain effective relationships.  In addition, while the Veteran did exhibit panic and depression, it was not shown to be so severe as to affect the Veteran's ability to function independently, appropriately, and effectively.

Most significantly, the evidence shows that the Veteran was able to establish and maintain at least minimally effective relationships.  Although the Veteran demonstrated a consistent history of isolating behavior, maintaining a friendship with only one other person and having a distant relationship with his mother and siblings, the evidence shows that the Veteran has maintained a relationship with his immediate family throughout the entire period on appeal.  The Board finds that such a level of social functioning is not analogous to a total inability to establish and maintain effective relationships, as is contemplated by the criteria for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Furthermore, the evidence of record shows that the Veteran remained employed through December 20, 2002.  While the evidence of record also demonstrates that the Veteran was forced to cease working due to his psychiatric symptoms, the fact remains that he was able to sustain employment from December 3, 1997, to December 20, 2002.  A 70 percent rating specifically contemplates an inability to maintain effective relationships, while a 50 percent rating contemplates difficulty in maintaining effective relationships.  The fact that the Veteran remained employed for the five year period from December 3, 1997, to December 20, 2002, demonstrates that, during the majority of that time he was able to maintain at least minimally effective work relationships.  Such a level of work functioning is also not analogous to a total inability to establish and maintain effective relationships, as is contemplated by the criteria for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

The Veteran's GAF scores December 3, 1997, to December 20, 2002, are also more consistent with a 50 percent rating than a 70 percent rating.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.   Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v.  Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 41-50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 generally reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  In this case, for the period from December 3, 1997 to December 20, 2002, the Veteran received four GAF scores.  Three of these scores contemplated moderate symptoms and one contemplated serious symptoms.  Accordingly, the Board finds that the Veteran's GAF scores, and the narrative medical evidence, demonstrate that his symptomatology was primarily moderate in severity for the period from December 3, 1997, to December 20, 2002.

Accordingly, for the period from December 3, 1997 to December 20, 2002, the Board finds that the Veteran's demonstrable psychiatric symptomatology was most closely analogous to that contemplated by a 50 percent rating under 38 C.F.R. § 4.130.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent from December 3, 1997 to December 20, 2002.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As Of December 21, 2002

The medical evidence of record shows that, for the period on and after December 21, 2002, the Veteran's psychiatric disability was manifested by sleep impairment, avoidance behavior, hypervigilance, panic attacks, impaired impulse control, a flattened affect, mild memory impairment, social isolation, flashbacks, depression, suicidal ideation, neglect of personal appearance and hygiene, difficulty in establishing and maintaining effective social relationships, and an inability to maintain employment.

The evidence of record shows that the Veteran's symptomatology increased in severity following the end of his employment on December 20, 2002.  Most significantly, the Veteran began demonstrating occasional suicidal ideation, and the Veteran's spouse has provided evidence that he sometimes neglected his personal appearance and hygiene, such that his presentable appearances at psychiatric examinations were only due to her efforts.  Most significantly, the evidence shows that the Veteran was unable to maintain employment.  This was clearly demonstrated by the evidence, which shows that the Veteran was forced to retire due to his psychiatric symptomatology and that his difficulty handling stress would cause significant problems with employment.  In May 2009, the Veteran's private psychiatrist also specifically stated that he was unemployable in any workplace, whether part-time or full-time.  This opinion was largely shared by the examiner who conducted the January 2009 VA PTSD examination report, who stated that it was very unlikely that the veteran would be able to tolerate the stress of full-time employment, and cited the Veteran's private psychiatrist's opinions as further evidence of this finding.

The Veteran's GAF scores since December 20, 2002, are also more consistent with a 70 percent rating than a 50 percent rating.  Discounting the scores recorded between January 2006 and March 2006, which were higher, the evidence of record includes eight GAF scores.  Five of these scores contemplated serious symptoms, while three contemplated moderate symptoms.  That demonstrates a predominantly serious level of symptomatology more nearly approximating a 70 percent rating.  Specifically, GAF scores which contemplate serious symptoms also contemplate serious impairment in social, occupational, or school functioning, which is analogous to the dominant criteria for a 70 percent rating under Diagnostic Code 9411, which is for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  In addition, while the Veteran received multiple GAF scores of 60 for the period from January 2006 to March 2006, those scores are significantly higher than those recorded immediately before and after that period.  GAF scores of 45 were given in both January 2005 and September 2006.  Therefore, the Board finds that evidence demonstrates that any moderate symptomatology that the Veteran experienced between January 2006 and March 2006 was a transitory improvement which was not representative of the Veteran's overall level of disability.  Accordingly, the Board finds that a 70 percent rating is warranted for the period on and after December 21, 2002.

The Board has also considered whether a higher, 100 percent rating is warranted for the period on and after December 21, 2002.  However, the Board finds that the medical evidence of record does not show that the Veteran's symptoms during that time included gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran had suicidal ideation, there was no intent or plan that indicated that there was a persistent danger that he would hurt himself or others.  Therefore, considering the overall level of symptomatology demonstrated, the Board finds that a rating of 100 percent is not warranted for the period on and after December 20, 2002.

Accordingly, the Board finds that an increased rating of 70 percent, but not higher, is warranted for the period as of December 20, 2002, for the Veteran's psychiatric disability.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record shows that the Veteran's PTSD also causes gastrointestinal symptoms.  When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall rate that disability using a diagnostic code which represents the dominant aspect of the condition.  38 C.F.R. § 4.127(d) (2011).  The Veteran's gastrointestinal symptoms have generally manifested as bloating, gas, and gastrointestinal pain.  The Board finds that such a level of symptomatology is significantly less severe than the Veteran's psychiatric symptomatology.  Therefore, the Board finds that the Veteran's psychiatric symptomatology represents the dominant aspect of the condition.  Both mental disorders and somatoform disorders are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2011).  Therefore, the Board finds that the Veteran's mental disorder and any gastrointestinal symptoms related to that disorder are best rated using the Schedule.  While the General Rating Formula for Mental Disorders does not contemplate gastrointestinal symptoms, the Board finds that the Veteran's gastrointestinal symptoms are not sufficiently severe to warrant ratings in excess of those assigned herein at any point during the period on appeal.  The Veteran's gastrointestinal symptoms are generally mild and sporadic, and are largely restricted to minor physical discomfort.  Such symptoms would not warrant a compensable rating even if rated separately under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7319 (2011).  Therefore, the Board finds that ratings in excess of those assigned herein at any point during the period on appeal are not warranted based on the Veteran's associated gastrointestinal symptoms.

For all periods on appeal, this issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's PTSD symptomatology, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of those assigned here would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a psychiatric disability inadequate.  The Veteran's psychiatric disorder was rated under Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's psychiatric disability was manifested by variable symptomatology.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities ratings assigned for his psychiatric disability.  Ratings in excess of the ratings assigned are provided for certain manifestations of psychiatric disorders, but the medical evidence indicates that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's psychiatric disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular ratings assigned herein are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's psychiatric disability does not meet the criteria for ratings in excess of 50 percent prior to December 20, 2002, or in excess of 70 percent as of December 20, 2002.  Therefore, the claim for an increased rating beyond those assigned is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).



ORDER

A rating in excess of 50 percent for a psychiatric disability, for the period from December 3, 1997 to December 20, 2002, is denied.

A rating of 70 percent, but not higher, for a psychiatric disability, for the period on and after December 21, 2002, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


